DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8,9,11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20190095134) and in view of Oshinsky (US 20180060232)


Claim 1.    Li discloses A storage device (e.g., SSD 140 storage device, para 0052 Fig. 2A), comprising:
a media unit, wherein a capacity of the media unit is divided into a plurality of zones (e.g., storage device 140 can include multiple channels, buffer 150 can include multiple zones 202, 204, 206, and 206 to accommodate multiple blocks, para 0052 Fig. 2A, para 0009); and

a controller coupled to the media unit, the controller configured to (e.g., controller 142, 0053 Fig. 1B):
retrieve a first command to write data to a first page in a first erase block of the media unit, the first erase block being disposed in a first zone of the plurality of zones (e.g., storage policy can allow controller 142 to accumulate data in a single zone, or spread data across the zones., Fig. 

, write the data associated with the first command to the first page in the first erase block (e.g., If the accumulation buffer has accumulated the one block of data, the system transfers the block of data to a first block in the storage device from the accumulation buffer, 0006; programs the flash die to store the data page in the first block, 0007).

Li does not disclose, but Oshinsky discloses
retrieve a second command to write data to a second page in the first erase block (e.g., data in write cache 122 may include one or more partial write blocks, 0030 Fig. 1; multiple flush commands are received or retrieved by a data storage device, 0010) and

upon retrieving the second command (e.g., After data added to write cache 122 are aggregated to fill a write block, controller 106 writes the full write block to non-volatile memory 108, para 0030).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD storage device that accumulates data in zones then transfers to flash dies as disclosed by Li, with Oshinsky, providing the benefit of reducing a number of flush commands executed by a data storage device to write data in cache to non-volatile memory (Oshinsky, 0010), where host generates commands that are stored as pending commands in submission queue(s) (0022).

Claim 2.    Li does not disclose, but Oshinsky discloses
wherein the data associated with the first command is stored in a host device until the data associated with the first command is written to the first page upon receiving the second command (e.g., host device 102 stores the generated commands as pending commands in one or more submission queues SQ.sub.1, SQ.sub.2, .  . . , SQ.sub.N.  each write command has associated pending data 116 to be written to non-volatile memory 108 of the data storage device 104, para 0021).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD storage device that accumulates data in zones then transfers to flash dies as disclosed by Li, with Oshinsky, providing the benefit of reducing a number of flush commands executed by a data storage device to write data in cache to non-volatile memory (Oshinsky, 0010), where host generates commands that are stored as pending commands in submission queue(s) (0022).


Claim 8.    Li discloses A storage device (e.g., SSD 140 storage device, para 0052 Fig. 2A),, comprising:
a media unit, wherein a capacity of the media unit is divided into a plurality of zones (e.g., storage device 140 can include multiple channels, buffer 150 can include multiple zones 202, 204, 206, and 206 to accommodate multiple blocks, para 0052 Fig. 2A, para 0009); and
a controller coupled to the media unit, the controller configured to (e.g., controller 142, 0053 Fig. 1B):
perform a first pass program of data associated with a first command to partially write the data to a first page in a first erase block of a first zone of the plurality of zones (e.g., storage policy can allow controller 142 to accumulate data in a single zone, or spread data across the zones., Fig. 2A 0053; controller 142 transfers page 210 from zone 202 to page buffer 232.  The transferred data is programmed in flash die 162, 0054);
perform the first pass program of data associated with a second command to partially write the data to a second page in the first erase block (e.g., If the accumulation buffer has accumulated the one block of data, the system transfers the block of data to a first block in the storage device from the accumulation buffer, 0006; programs the flash die to store the data page in the first block, 0007).; and
upon performing the first pass program of the data associated with the second command, perform a second pass program to write the data associated with the first command to the first page in the first erase block (e.g., hen zone 202 accumulates enough data for one block (e.g., 4 MB), controller 142 transfers data from zone 202 to flash die 162. flash die 162 includes a page 

Li does not disclose, but Oshinsky discloses
retrieve a second command to write data to a second page in the first erase block (e.g., data in write cache 122 may include one or more partial write blocks, 0030 Fig. 1; multiple flush commands are received or retrieved by a data storage device, 0010) and

upon retrieving the second command (e.g., After data added to write cache 122 are aggregated to fill a write block, controller 106 writes the full write block to non-volatile memory 108, para 0030).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD storage device that accumulates data in zones then transfers to flash dies as disclosed by Li, with Oshinsky, providing the benefit of reducing a number of flush commands executed by a data storage device to write data in cache to non-volatile memory (Oshinsky, 0010), where host generates commands that are stored as pending commands in submission queue(s) (0022).

Claim 9.     Li does not disclose, but Oshinsky discloses
wherein the data associated with the first command is stored in a host device until the data associated with the first command is written to the first page upon performing the second pass program (e.g., host device 102 stores the generated commands as pending commands in one or more submission queues SQ.sub.1, SQ.sub.2, .  . . , SQ.sub.N.  each write command has associated pending data 116 to be written to non-volatile memory 108 of the data storage device 104, para 0021).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD storage device that accumulates data in zones then transfers to flash dies as disclosed by Li, with Oshinsky, providing the benefit of reducing a number of flush commands executed by a data storage device to write data in cache to non-volatile memory 


Claim 11.    Li does not disclose, but Oshinsky discloses
signal a completion of the first command after the second pass program of the data associated with the first command is complete  (e.g., after executing a pending command, command processor 118 sends host device 102 a "completed indication" to indicate that the pending command is complete, 0024; completion queues CQ.sub.1, CQ.sub.2, .  . . , CQ.sub.N that may be used to indicate completion status associated with pending commands stored in corresponding submission queues SQ.sub.1, SQ.sub.2, .  . . , SQ.sub.N, 0025, 0031).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD storage device that accumulates data in zones then transfers to flash dies as disclosed by Li, with Oshinsky, providing the benefit of reducing a number of flush commands executed by a data storage device to write data in cache to non-volatile memory (Oshinsky, 0010), where host generates commands that are stored as pending commands in submission queue(s) (0022).

Claim 12.    Li does not disclose, but Oshinsky discloses
perform the first pass program of data associated with the third command to partially write the data to the third page in the first erase block;  (e.g., At step 606, prior to completing execution of the first flush command, the data storage device receives or retrieves one or more write commands from host device 102, prior to completing writing first data to non-volatile memory 108, para 0077);
retrieve a third command to write data to a third page in the first erase block (e.g., data in write cache 122 may include one or more partial write blocks, 0030 Fig. 1; multiple flush commands are received or retrieved by a data storage device, 0010)  and

upon retrieving the third command, perform the second pass program to write the data associated with the second command to the second page in the first erase block (e.g., After data 

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD storage device that accumulates data in zones then transfers to flash dies as disclosed by Li, with Oshinsky, providing the benefit of reducing a number of flush commands executed by a data storage device to write data in cache to non-volatile memory (Oshinsky, 0010), where host generates commands that are stored as pending commands in submission queue(s) (0022).

Claim 13.    Li does not disclose, but Oshinsky discloses
signal a completion of the second command after the data associated with the second command is written to the second page (e.g., after executing a pending command, command processor 118 sends host device 102 a "completed indication" to indicate that the pending command is complete, 0024; completion queues CQ.sub.1, CQ.sub.2, .  . . , CQ.sub.N that may be used to indicate completion status associated with pending commands stored in corresponding submission queues SQ.sub.1, SQ.sub.2, .  . . , SQ.sub.N, 0025, 0031).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD storage device that accumulates data in zones then transfers to flash dies as disclosed by Li, with Oshinsky, providing the benefit of reducing a number of flush commands executed by a data storage device to write data in cache to non-volatile memory (Oshinsky, 0010), where host generates commands that are stored as pending commands in submission queue(s) (0022).

Claim 14.    Li does not disclose, but Oshinsky discloses
wherein the data associated with the second command is stored in a host device until the data associated with the second command is written to the second page upon performing the second pass program (e.g., host device 102 stores the generated commands as pending commands in one or more submission queues SQ.sub.1, SQ.sub.2, .  . . , SQ.sub.N.  each write 

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD storage device that accumulates data in zones then transfers to flash dies as disclosed by Li, with Oshinsky, providing the benefit of reducing a number of flush commands executed by a data storage device to write data in cache to non-volatile memory (Oshinsky, 0010), where host generates commands that are stored as pending commands in submission queue(s) (0022).

Claims 3-7,10,15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20190095134) and in view of Oshinsky (US 20180060232), and further in view of Helmick (US 20170300263)

Claim 3.    Li does not disclose, but Oshinsky discloses, 
wherein the controller is further configured to: partially write the data associated with the first command to the first page in the first erase block,  before receiving the second command (e.g., At step 606, prior to completing execution of the first flush command, the data storage device receives or retrieves one or more write commands from host device 102, prior to completing writing first data to non-volatile memory 108, para 0077).
signal a completion of the first command after writing the data associated with the first command to the first page (e.g., after executing a pending command, command processor 118 sends host device 102 a "completed indication" to indicate that the pending command is complete, 0024; completion queues CQ.sub.1, CQ.sub.2, .  . . , CQ.sub.N that may be used to indicate completion status associated with pending commands stored in corresponding submission queues SQ.sub.1, SQ.sub.2, .  . . , SQ.sub.N, 0025, 0031).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD storage device that accumulates data in zones then transfers to flash dies as disclosed by Li, with Oshinsky, providing the benefit of reducing a number of 

Li in view of Oshinsky does not disclose, but Helmick discloses, wherein the controller is further configured to:
	at a first voltage target applied for a first amount of time , wherein the data associated with the first command is written to the first page at a second voltage target applied for a second amount of time greater than the first amount of time; and (e.g., command type throttling may include changing a segmented or continuous command.  The may apply to both program and erase commands.  segmented commands may include a series of incremental programs that may step toward the voltage to be reached.  During throttling, the segment amounts (e.g. voltage increments) may be modified.  In throttling, a slightly lower voltage may be applied that moves into a program status more slowly., 0063).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD storage device that accumulates data in zones then transfers to flash dies as disclosed by Li, with Oshinsky,  with Helmick providing the benefit of command queue throttling of a memory device, reducing the number of commands to the memory device (Helmick, 0003) by modification of parameters such as operating voltage (0004, 0059 Fig. 7).

Claim 4.    Li does not disclose, but Oshinsky discloses, 
wherein the controller is further configured to: retrieve a third command to write data to a third page in the first erase block after signaling the completion of the first command;upon retrieving the third command, write the data associated with the second command to the second page in the first erase block; and signal a completion of the second command (e.g., FIG. 2 illustrates an example host device 102 that has submission queues SQ.sub.1, SQ.sub.2, SQ.sub.3, SQ.sub.4 and completion queues CQ.sub.1, CQ.sub.2, CQ.sub.3, CQ.sub.4.  each of submission queues SQ.sub.1, SQ.sub.2, SQ.sub.3 and SQ.sub.4 is a circular buffer that may be used to store one or more pending commands, and each of completion queues CQ.sub.1, CQ.sub.2, CQ.sub.3 and CQ.sub.4 is a circular buffer that may be used to indicate completion status associated with 
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD storage device that accumulates data in zones then transfers to flash dies as disclosed by Li, with Oshinsky, providing the benefit of reducing a number of flush commands executed by a data storage device to write data in cache to non-volatile memory (Oshinsky, 0010), where host generates commands that are stored as pending commands in submission queue(s) (0022).

Claim 5.   Li does not disclose, but Oshinsky discloses, 
wherein the controller is further configured to: partially write the data associated with the second command to the second page in the first erase block before retrieving the third command (e.g., At step 606, prior to completing execution of the first flush command, the data storage device receives or retrieves one or more write commands from host device 102, prior to completing writing first data to non-volatile memory 108, para 0077).
	signal a completion of the second command after writing the data associated with the second command to the second page (e.g., after executing a pending command, command processor 118 sends host device 102 a "completed indication" to indicate that the pending command is complete, 0024; completion queues CQ.sub.1, CQ.sub.2, .  . . , CQ.sub.N that may be used to indicate completion status associated with pending commands stored in corresponding submission queues SQ.sub.1, SQ.sub.2, .  . . , SQ.sub.N, 0025, 0031).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD storage device that accumulates data in zones then transfers to flash dies as disclosed by Li, with Oshinsky, providing the benefit of reducing a number of flush commands executed by a data storage device to write data in cache to non-volatile memory (Oshinsky, 0010), where host generates commands that are stored as pending commands in submission queue(s) (0022).


	at a first voltage target applied for a first amount of time, , wherein the data associated with the second command is written to the second page at a second voltage target applied for a second amount of time that is greater than the first amount of time; and (e.g., command type throttling may include changing a segmented or continuous command.  The may apply to both program and erase commands.  segmented commands may include a series of incremental programs that may step toward the voltage to be reached.  During throttling, the segment amounts (e.g. voltage increments) may be modified.  In throttling, a slightly lower voltage may be applied that moves into a program status more slowly., 0063).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD storage device that accumulates data in zones then transfers to flash dies as disclosed by Li, with Oshinsky,  with Helmick providing the benefit of command queue throttling of a memory device, reducing the number of commands to the memory device (Helmick, 0003) by modification of parameters such as operating voltage (0004, 0059 Fig. 7).

Claim 6.     Li does not disclose, but Oshinsky discloses
wherein the data associated with the second command is stored in a host device until the data associated with the second command is written to the second page at the second voltage target (e.g., host device 102 stores the generated commands as pending commands in one or more submission queues SQ.sub.1, SQ.sub.2, .  . . , SQ.sub.N.  each write command has associated pending data 116 to be written to non-volatile memory 108 of the data storage device 104, para 0021).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD storage device that accumulates data in zones then transfers to flash dies as disclosed by Li, with Oshinsky, providing the benefit of reducing a number of flush commands executed by a data storage device to write data in cache to non-volatile memory (Oshinsky, 0010), where host generates commands that are stored as pending commands in submission queue(s) (0022).

Claim 7.   Li does not disclose, but Oshinsky discloses
retrieve a fourth command to write data to a fourth page in the first erase block after writing the second completion entry; upon retrieving the fourth command, write the data associated with the third command to the third page in the first erase block; and signal a completion of the third command (e.g., FIG. 2 illustrates an example host device 102 that has submission queues 
SQ.sub.1, SQ.sub.2, SQ.sub.3, SQ.sub.4 and completion queues CQ.sub.1, CQ.sub.2, CQ.sub.3, CQ.sub.4.  each of submission queues SQ.sub.1, SQ.sub.2, SQ.sub.3 and SQ.sub.4 is a circular buffer that may be used to store one or more pending commands, and each of completion queues CQ.sub.1, CQ.sub.2, CQ.sub.3 and CQ.sub.4 is a circular buffer that may be used to indicate completion status associated with pending commands stored in corresponding submission queues SQ.sub.1, SQ.sub.2, SQ.sub.3 and SQ.sub.4.  Other types of queues may be used for submission queues SQ.sub.1, SQ.sub.2, SQ.sub.3, SQ.sub.4 and completion queues CQ.sub.1, CQ.sub.2, CQ.sub.3, CQ.sub.4, para 0026).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD storage device that accumulates data in zones then transfers to flash dies as disclosed by Li, with Oshinsky, providing the benefit of reducing a number of flush commands executed by a data storage device to write data in cache to non-volatile memory (Oshinsky, 0010), where host generates commands that are stored as pending commands in submission queue(s) (0022).


Claim 10.    Li in view of Oshinsky does not disclose, but Helmick discloses, wherein the controller is further configured to:
	wherein the first pass program is performed at a first voltage target applied for a first amount of time and the second pass program is performed at a second voltage target applied for a second amount of time greater than the first amount of time (e.g., command type throttling may include changing a segmented or continuous command.  The may apply to both program and erase commands.  segmented commands may include a series of incremental programs that may step toward the voltage to be reached.  During throttling, the segment amounts (e.g. voltage 

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD storage device that accumulates data in zones then transfers to flash dies as disclosed by Li, with Oshinsky,  with Helmick providing the benefit of command queue throttling of a memory device, reducing the number of commands to the memory device (Helmick, 0003) by modification of parameters such as operating voltage (0004, 0059 Fig. 7).


Claim 15.    Li discloses A storage device (e.g., SSD 140 storage device, para 0052 Fig. 2A),, comprising:
a media unit, wherein a capacity of the media unit is divided into a plurality of zones (e.g., storage device 140 can include multiple channels, buffer 150 can include multiple zones 202, 204, 206, and 206 to accommodate multiple blocks, para 0052 Fig. 2A, para 0009); and
a controller coupled to the media unit, the controller configured to (e.g., controller 142, 0053 Fig. 1B):
retrieve a first command to write data to a first page in a first erase block of the media unit, the first erase block being disposed in a first zone of the plurality of zones (e.g., storage policy can allow controller 142 to accumulate data in a single zone, or spread data across the zones., Fig. 2A 0053; controller 142 transfers page 210 from zone 202 to page buffer 232.  The transferred data is programmed in flash die 162, 0054);

write the data associated with the first command to the first page in the first erase block (e.g., If the accumulation buffer has accumulated the one block of data, the system transfers the block of data to a first block in the storage device from the accumulation buffer, 0006; programs the flash die to store the data page in the first block, 0007)..

Li does not disclose, but Oshinsky discloses
partially write the data associated with the first command to the first page in the first erase block, retrieve a second command to write data to a second page in the first erase block; partially 
retrieve a second command to write data to a second page in the first erase block (e.g., data in write cache 122 may include one or more partial write blocks, 0030 Fig. 1; multiple flush commands are received or retrieved by a data storage device, 0010)  and

upon retrieving the second command (e.g., After data added to write cache 122 are aggregated to fill a write block, controller 106 writes the full write block to non-volatile memory 108, para 0030).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD storage device that accumulates data in zones then transfers to flash dies as disclosed by Li, with Oshinsky, providing the benefit of reducing a number of flush commands executed by a data storage device to write data in cache to non-volatile memory (Oshinsky, 0010), where host generates commands that are stored as pending commands in submission queue(s) (0022).

Li in view of Oshinsky does not disclose, but Helmick discloses, wherein the controller is further configured to:
	at a first voltage target applied for a first amount of time , at the first voltage target wherein the data associated with the first command is written to the first page at a second voltage target applied for a second amount of time, the second amount of time being greater than the first amount of time and (e.g., command type throttling may include changing a segmented or continuous command.  The may apply to both program and erase commands.  segmented commands may include a series of incremental programs that may step toward the voltage to be reached.  During throttling, the segment amounts (e.g. voltage increments) may be modified.  In throttling, a slightly lower voltage may be applied that moves into a program status more slowly., 0063).



Claim 16.    Li does not disclose, but Oshinsky discloses
wherein the data associated with the first command is stored in a host device until the data associated with the first command is written at the second voltage target (e.g., host device 102 stores the generated commands as pending commands in one or more submission queues SQ.sub.1, SQ.sub.2, .  . . , SQ.sub.N.  each write command has associated pending data 116 to be written to non-volatile memory 108 of the data storage device 104, para 0021).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD storage device that accumulates data in zones then transfers to flash dies as disclosed by Li, with Oshinsky, providing the benefit of reducing a number of flush commands executed by a data storage device to write data in cache to non-volatile memory (Oshinsky, 0010), where host generates commands that are stored as pending commands in submission queue(s) (0022).

Claim 17.    Li does not disclose, but Oshinsky discloses, 
retrieve a third command to write data to a third page in the first erase block after writing the first completion entry corresponding to the first write command; and partially write the data associated with the third command to the third page in the first erase block (e.g., At step 606, prior to completing execution of the first flush command, the data storage device receives or retrieves one or more write commands from host device 102, prior to completing writing first data to non-volatile memory 108, para 0077).
write a first completion entry corresponding to the first command after writing the data associated with the first command to the first page (e.g., after executing a pending command, command processor 118 sends host device 102 a "completed indication" to indicate that the pending command is complete, 0024; completion queues CQ.sub.1, CQ.sub.2, .  . . , CQ.sub.N 

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD storage device that accumulates data in zones then transfers to flash dies as disclosed by Li, with Oshinsky, providing the benefit of reducing a number of flush commands executed by a data storage device to write data in cache to non-volatile memory (Oshinsky, 0010), where host generates commands that are stored as pending commands in submission queue(s) (0022).

Li in view of Oshinsky does not disclose, but Helmick discloses, wherein the controller is further configured to:
	at the first voltage target (e.g., command type throttling may include changing a segmented or continuous command.  The may apply to both program and erase commands.  segmented commands may include a series of incremental programs that may step toward the voltage to be reached.  During throttling, the segment amounts (e.g. voltage increments) may be modified.  In throttling, a slightly lower voltage may be applied that moves into a program status more slowly., 0063).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD storage device that accumulates data in zones then transfers to flash dies as disclosed by Li, with Oshinsky,  with Helmick providing the benefit of command queue throttling of a memory device, reducing the number of commands to the memory device (Helmick, 0003) by modification of parameters such as operating voltage (0004, 0059 Fig. 7).

Claim 18.    Li does not disclose, but Oshinsky discloses, 
upon retrieving the third command, write the data associated with the second command to the second page in the first erase block (e.g., At step 606, prior to completing execution of the first flush command, the data storage device receives or retrieves one or more write commands from host device 102, prior to completing writing first data to non-volatile memory 108, para 0077).


	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD storage device that accumulates data in zones then transfers to flash dies as disclosed by Li, with Oshinsky, providing the benefit of reducing a number of flush commands executed by a data storage device to write data in cache to non-volatile memory (Oshinsky, 0010), where host generates commands that are stored as pending commands in submission queue(s) (0022).

Li in view of Oshinsky does not disclose, but Helmick discloses, wherein the controller is further configured to:
	at the second voltage target (e.g., command type throttling may include changing a segmented or continuous command.  The may apply to both program and erase commands.  segmented commands may include a series of incremental programs that may step toward the voltage to be reached.  During throttling, the segment amounts (e.g. voltage increments) may be modified.  In throttling, a slightly lower voltage may be applied that moves into a program status more slowly., 0063).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD storage device that accumulates data in zones then transfers to flash dies as disclosed by Li, with Oshinsky,  with Helmick providing the benefit of command queue throttling of a memory device, reducing the number of commands to the memory device (Helmick, 0003) by modification of parameters such as operating voltage (0004, 0059 Fig. 7).

Claim 19.    Li does not disclose, but Oshinsky discloses
wherein the data associated with the second command is stored in a host device until the data associated with the second command is written at the second voltage target command (e.g., host 

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD storage device that accumulates data in zones then transfers to flash dies as disclosed by Li, with Oshinsky, providing the benefit of reducing a number of flush commands executed by a data storage device to write data in cache to non-volatile memory (Oshinsky, 0010), where host generates commands that are stored as pending commands in submission queue(s) (0022).

Claim 20.    Li does not disclose, but Oshinsky discloses
retrieve a fourth command to write data to a fourth page in the first erase block after writing the second completion entry corresponding to the second write command;
upon retrieving the fourth command, write the data associated with the third command to the third page in the first erase block (e.g., FIG. 2 illustrates an example host device 102 that has submission queues SQ.sub.1, SQ.sub.2, SQ.sub.3, SQ.sub.4 and completion queues CQ.sub.1, CQ.sub.2, CQ.sub.3, CQ.sub.4.  each of submission queues SQ.sub.1, SQ.sub.2, SQ.sub.3 and SQ.sub.4 is a circular buffer that may be used to store one or more pending commands, and each of completion queues CQ.sub.1, CQ.sub.2, CQ.sub.3 and CQ.sub.4 is a circular buffer that may be used to indicate completion status associated with pending commands stored in corresponding submission queues SQ.sub.1, SQ.sub.2, SQ.sub.3 and SQ.sub.4.  Other types of queues may be used for submission queues SQ.sub.1, SQ.sub.2, SQ.sub.3, SQ.sub.4 and completion queues CQ.sub.1, CQ.sub.2, CQ.sub.3, CQ.sub.4, para 0026).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD storage device that accumulates data in zones then transfers to flash dies as disclosed by Li, with Oshinsky, providing the benefit of reducing a number of flush commands executed by a data storage device to write data in cache to non-volatile memory (Oshinsky, 0010), where host generates commands that are stored as pending commands in submission queue(s) (0022).

partially write the data associated with the fourth command to the fourth page in the first erase block (e.g., At step 606, prior to completing execution of the first flush command, the data storage device receives or retrieves one or more write commands from host device 102, prior to completing writing first data to non-volatile memory 108, para 0077);
signal a completion of the second command (e.g., after executing a pending command, command processor 118 sends host device 102 a "completed indication" to indicate that the pending command is complete, 0024; completion queues CQ.sub.1, CQ.sub.2, .  . . , CQ.sub.N that may be used to indicate completion status associated with pending commands stored in corresponding submission queues SQ.sub.1, SQ.sub.2, .  . . , SQ.sub.N, 0025, 0031).

Li in view of Oshinsky does not disclose, but Helmick discloses, wherein the controller is further configured to:
	at the first voltage target; at the second voltage target (e.g., command type throttling may include changing a segmented or continuous command.  The may apply to both program and erase commands.  segmented commands may include a series of incremental programs that may step toward the voltage to be reached.  During throttling, the segment amounts (e.g. voltage increments) may be modified.  In throttling, a slightly lower voltage may be applied that moves into a program status more slowly., 0063).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD storage device that accumulates data in zones then transfers to flash dies as disclosed by Li, with Oshinsky,  with Helmick providing the benefit of command queue throttling of a memory device, reducing the number of commands to the memory device (Helmick, 0003) by modification of parameters such as operating voltage (0004, 0059 Fig. 7).










Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/GAUTAM SAIN/Primary Examiner, Art Unit 2135